Citation Nr: 1445003	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-21 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date prior to May 28, 2010, for the award of service connection for tinnitus.  

2.  Entitlement to a compensable rating for a bilateral hearing loss disability.

3.  Entitlement to a rating in excess of 20 percent for a back disability.

4.  Entitlement to a rating in excess of 10 percent for a left leg disability.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to June 1963 and from October 1963 to October 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  An April 2011 rating decision granted service connection for bilateral hearing loss and assigned an initial noncompensable evaluation, granted service connection for tinnitus effective May 28, 2010, and continued the 20 percent evaluation of the Veteran's back disability.  An August 2012 rating decision granted service connection for a left leg disability with an initial 10 percent evaluation, and denied the Veteran's claim for a TDIU.  

The Veteran testified at a videoconference hearing before the undersigned in January 2014, and a transcript of that hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for a right leg disability has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).

The issues of entitlement to a rating in excess of 20 percent for a back disability, a rating in excess of 10 percent for a left leg disability, and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the VA RO.


FINDINGS OF FACT

1.  During the Veteran's January 28, 2014, hearing, and before the promulgation of a decision in the appeal, the Veteran notified the Board that he wanted to withdraw his claim of entitlement to an effective date prior to May 28, 2010, for the award of service connection for tinnitus.

2.  The Veteran's bilateral hearing loss is manifested by no worse than level III hearing acuity in the left ear and level II hearing acuity in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal are met with respect to the claim of entitlement to an effective date prior to May 28, 2010, for the award of service connection for tinnitus.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting a decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (law requires only that the Board address reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine the probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawn Claim

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2013).  Either the Veteran or his or her authorized representative may withdraw a claim.  38 C.F.R. § 20.204 (2013).  

During the Veteran's January 2014 hearing before the Board, the Veteran, through his representative, indicated that he wanted to withdraw the claim of entitlement to an effective date prior to May 28, 2010, for the award of service connection for tinnitus.  The Board finds that the Veteran's statement, once transcribed as part of the record of the hearing, indicates his intention to withdraw the appeal as to this issue and satisfies the requirements for the withdrawal of a substantive appeal.  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, there remain no allegations of error of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.

Increased Rating for Bilateral Hearing Loss

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

In general, when an increase in disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, rating the same disability or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85 (2013).  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  When the examiner certifies that use of the speech discrimination test is not appropriate because of factors such as language difficulties, inconsistent speech discrimination scores, or when there is an exceptional pattern of hearing impairment the rating may be based solely on puretone threshold testing (under Table VIA).  38 C.F.R. § 4.85 (2013).

Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2013).  

Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

In a December 2009 private audiological examination (with exactly the same results apparently elicited in an October 2010 private audiological examination), the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
45
65
65
100
RIGHT
40
30
65
85

Rounded puretone threshold averages were 69 decibels for the left ear and 55 decibels for the right ear.  While the Board notes that speech discrimination scores were elicited, there is no indication that this testing was the Maryland CNC speech discrimination test, as is required by regulation.  38 C.F.R. § 4.85(a) (2013).  Without either valid speech discrimination results or the examiner's certification that use of a speech discrimination test was not appropriate, these test results do not provide a valid basis upon which to determine a level of hearing acuity.  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate an exceptional pattern of hearing impairment.  

In a November 2010 VA examination, the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
45
55
75
100
RIGHT
30
25
50
70

Rounded puretone threshold averages were 69 decibels for the left ear and 44 decibels for the right ear.  Speech discrimination scores were 94 percent for both ears.  That audiometric evaluation demonstrates that the Veteran had level II hearing in the left ear (between 66 and 73 average puretone decibel hearing loss, with between 92 percent and 100 percent speech discrimination) and level I hearing in the right ear (between 42 and 49 average puretone decibel hearing loss, with between 92 percent and 100 percent speech discrimination).

With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With the poorer ear at level II hearing loss and the better ear at level I hearing loss, a noncompensable rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate an exceptional pattern of hearing impairment.  

In a January 2012 VA examination, the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
50
55
75
105
RIGHT
35
35
50
70

Rounded puretone threshold averages were 71 decibels for the left ear and 48 decibels for the right ear.  Speech discrimination scores were 84 percent for the left ear and 88 percent for the right ear.  That audiometric evaluation demonstrates that the Veteran had level III hearing in the left ear (between 66 and 73 average puretone decibel hearing loss, with between 84 percent and 90 percent speech discrimination) and level II hearing in the right ear (between 42 and 49 average puretone decibel hearing loss, with between 84 percent and 90 percent speech discrimination).

With an acuity level determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With the poorer ear at level III hearing loss and the better ear at level II hearing loss, a noncompensable rating is warranted under Diagnostic Code 6100.  38 C.F.R. § 4.85 (2013).  

The Board has also considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment, but they do not apply because the Veteran did not demonstrate an exceptional pattern of hearing impairment.  

In addition to the results of this audiometric testing, the Board has also reviewed the statements that the Veteran has submitted in support of his appeal.  The Board acknowledges the Veteran's central concern that he has experienced difficulty hearing, and especially hearing over loud background noises.  Despite the competence of the Veteran's observations, a higher schedular rating for hearing loss requires greater objectively-measured levels of hearing loss than the Veteran has demonstrated.  

The best evidence in this case, the examination cited above, provides highly probative evidence against the Veteran's claim that he meet the next higher level of disability (a medical determination more than a factual determination as the critical issue is not whether the Veteran has a hearing problem related to service [this is not in dispute] but if he has a hearing problem that warrants a compensable evaluation under the clear standards of VA, as cited above).

The Board concludes that the preponderance of the evidence is against granting a compensable disability rating for the Veteran's bilateral hearing loss.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2013); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss that would render the schedular rating criteria inadequate.  Review of the record reflects the Veteran's primary complaint was of difficulty hearing, and especially understanding speech in the presence of background noise.  The Board finds that the Veteran's bilateral hearing loss symptomatology is fully addressed by the schedular rating criteria under which such disability is rated.  Specifically, the rating criteria contemplate the difficulty the Veteran has hearing in all situations, to include with background noise.  In this regard, the rating schedule, in evaluating a hearing loss disability, takes into account both the average decibel loss as well as speech discrimination scores.  

Therefore, the Board finds that such manifestations of the Veteran's hearing loss disability are contemplated by the rating schedule.  As such, there are no additional symptoms of his bilateral hearing loss disability that are not addressed by the rating schedule.  Therefore referral for consideration for an extra-schedular rating is not warranted.

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Once a decision awarding service connection, a disability rating, and an effective date has been made, the notice has served its purpose, and notice is no longer required because the claim has already been substantiated.  Sutton v. Nicholson, 20 Vet. App. 419 (2006).  Because the issue on appeal relates to a claim for a higher initial rating for service-connected bilateral hearing loss, the Board concludes that the notice requirements have been satisfied.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service medical records, VA treatment records, and private treatment records have been obtained, to the extent available.  The Veteran has been provided with VA examinations.  Upon review of the examination reports, the Board observes that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints and history, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board finds that the examiners have considered the functional effects of the Veteran's hearing problems.  The examination reports are therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2013); Martinak v. Nicholson, 21 Vet. App. 447 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Thus, the duties to notify and assist have been met.


ORDER

The appeal of claim of entitlement to an effective date prior to May 28, 2010, for the award of service connection for tinnitus is dismissed.  

A compensable rating for a bilateral hearing loss disability is denied.


REMAND

The Veteran's claims of entitlement to a compensable rating for a rating in excess of 20 percent for a back disability, a rating in excess of 10 percent for a left leg disability, and a TDIU must be remanded for further development.  

The Veteran last received a VA examination addressing his back and left leg disabilities in May 2013.  During the Veteran's January 2014 hearing, the Veteran advanced several arguments indicating that this examination was inadequate.  The examiner did not adequately address the frequency, length, and severity of the Veteran's flare-ups of back and left leg symptoms.  The Veteran should be afforded an additional examination in order to fully address these flare-ups, which are alleged to occur as often as once weekly and result in pain and functional limitation.  

The Veteran also contended that the examiner failed to assess the Veteran's repeated motion.  

In this regard, the examiner should address the impact of the Veteran's service-connected disabilities on his ability to obtain and sustain substantially gainful employment.

When a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter. Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the Veteran's claims of entitlement to increased ratings for his back and left leg disabilities.  Adjudication of the TDIU must be deferred pending completion of the additional evidentiary development outlined above.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an examination of his back and left leg disability.  Following a review of the Veteran's claims file, including the Veteran's statements and the current history obtained, the examiner must describe the nature, current severity, and all symptoms associated with the Veteran's service-connected back and left leg disability.  

The examiner should describe  the nature and severity of the flare-ups of symptomatology that the Veteran experiences as well as any problems with repeated motion.  

If possible, but not required, the examiner should also opine as to the effect that the Veteran's disabilities have on his ability to secure and maintain substantially gainful employment.  

All indicated tests and studies must be performed.  The claims folder must be reviewed by the examiner in conjunction with the examination.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


